Exhibit 24 Power of Attorney We, the undersigned, Directors of Tutor Perini Corporation, hereby severally constitute Robert Band and Kenneth R. Burk, and each of them singly, our true and lawful attorneys, with full power to them and to each of them to sign for us, and in our names in the capacities indicated below, any Annual Report on Form 10-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 to be filed with the Securities and Exchange Commission and any and all amendments to said Annual Report on Form 10-K, hereby ratifying and confirming our signatures as they may be signed by our said Attorneys to said Annual Report on Form 10-K and to any and all amendments thereto and generally to do all such things in our names and behalf and in our said capacities as will enable Tutor Perini Corporation to comply with the provisions of the Securities Exchange Act of 1934, as amended, and all requirements of the Securities and Exchange Commission. WITNESS our hands and common seal on the date set forth below. /s/Marilyn A. Alexander Director March 4, 2011 Marilyn A. Alexander Date /s/Peter Arkley Director March 4, 2011 Peter Arkley Date /s/Robert Band Director March 4, 2011 Robert Band Date /s/Willard W. Brittain, Jr. Director March 4, 2011 Willard W. Brittain, Jr. Date /s/Michael R. Klein Director March 4, 2011 Michael R. Klein Date /s/Robert L. Miller Director March 4, 2011 Robert L. Miller Date /s/Raymond R. Oneglia Director March 4, 2011 Raymond R. Oneglia Date /s/Donald D. Snyder Director March 4, 2011 Donald D. Snyder Date /s/Ronald N. Tutor Director March 4, 2011 Ronald N. Tutor Date
